DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-3, 5-6, and 11-16 are directed to an allowable product/machine. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-8, directed to the process of making or using the allowable product/machine, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 9-10, directed to the invention(s) of Group II, do not all require all the limitations of an allowable product/machine claim (unlike claims 7-8 above), and HAVE NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/2/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 9-10 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-8, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose, in combination with the other elements of claim 1, specifically the limitation of: “in the second mold holder open position, the mold holders being engaged with molds of the subset of molds that are in the closed position” (emphasis added) would not have been obvious to one of ordinary skill in the art in combination with the other recited elements of claim 1, as amended. It seems impermissible hindsight reconstruction techniques would be necessary to have included this element, in combination with the other claimed elements of claim 1, as currently amended. As such, claim 1 is allowed. 
Claims 2-3, 5-6, and 11-16 are also allowed by virtue of their dependence upon an allowed claim. 
Claims 7-8 were rejoined above, as rejoined claim 7 requires each and every limitation thereof in claim 1 above, and as such, are also allowed as rejoined. Rejoined claim 8 is also allowed at least by virtue of its dependence upon claim 7.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742